UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7041



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ANTHONY BELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Cameron McGowan Currie, District Judge.
(CR-91-189)


Submitted:   November 4, 2004             Decided:   November 9, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Anthony Bell, Appellant Pro Se. Deborah Brereton Barbier,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Anthony Bell seeks to appeal the district court’s

order denying his motion to vacate judgment filed pursuant to Fed.

R. Civ. P. 60(b)(6).      The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.             28 U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 368-69,

374 n.7 (4th Cir. 2004).       A certificate of appealability will not

issue   absent    “a     substantial   showing    of    the    denial   of    a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).            We have independently

reviewed the record and conclude that Bell has not made the

requisite     showing.      Accordingly,   we    deny   a     certificate    of

appealability and dismiss the appeal.

            Additionally, we construe Bell’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d

200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003).            In order

to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on either: (1) a new rule of


                                   - 2 -
constitutional law, previously unavailable, made retroactive by the

Supreme   Court    to   cases   on     collateral      review;    or    (2)   newly

discovered evidence that would be sufficient to establish by clear

and convincing evidence that no reasonable factfinder would have

found the movant guilty of the offense.               28 U.S.C. §§ 2244(b)(2),

2255   (2000).     Bell’s     claims    do     not   satisfy   either    of   these

conditions.      Therefore, we decline to authorize Bell to file a

successive § 2255 motion.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED




                                       - 3 -